       Case 2:21-cv-00406-MTL Document 18 Filed 03/31/21 Page 1 of 1



 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                                 FOR THE DISTRICT OF ARIZONA
 8
 9   James Bonham,                                    No. CV-21-00406-PHX-MTL
10                    Plaintiff,                      ORDER
11   v.
12   Bank of America National Association,
13                    Defendant.
14
15         Pursuant to Bank of America, N.A.’s Motion for Extension of Time to Respond to
16   Complaint (Doc. 17), and good cause appearing,

17         IT IS ORDERED granting the Motion for Extension of Time to Respond to
18   Complaint (Doc. 17). The deadline for Bank of America, N.A. to answer or otherwise

19   respond to Plaintiff’s Complaint is extended to April 15, 2021.

20         IT IS FURTHER ORDERED that the deadline for Bank of America, N.A. to
21   respond to Plaintiff’s Ex-Parte Motion for Emergency Hearing and Temporary Injunction
22   (Doc. 10) is extended to April 15, 2021.

23         There will be no further extensions absent a showing of extraordinary

24   circumstances.

25         Dated this 31st day of March, 2021.

26
27
28
